Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Kevin Duffy on 4 November 2020.
The application has been amended as follows: 
In claim 1: in the last line, delete the period (.) and add: “; and wherein the first outlet is defined by a single opening of the first element.”
In claim 1: in line 13 of the claim: delete the word “substantially” before the word “concentric”.
In claim 7: in the last line, delete the period (.) and add: “; and wherein the first outlet is defined by a single opening.”
In claim 7: in line 14: delete the word “substantially” before the word “concentric”.
In claim 16: in the last line, delete the period (.) and add: “; and wherein the first outlet is defined by a single opening.”
In claim 16: in line 3 delete the word “generally” after the words “extending along a”.
Delete claim 24.
Reasons for Allowance
The following is an Examiner’s Statement for reasons for allowance.
Claim 1 requires that the cylindrical wall of the first element extends beyond a bottom surface of the second element.  The closest prior art is considered to be JP 2013-14338, supplied by the Applicant and referenced in the previous Office Action.  JP 2013-14338 discloses a first element that extends beyond a bottom surface of a second element; however, claim 1 has now been amended to require that the first element having a first outlet with a single opening.  JP 2013-14338 discloses three openings in the first element and it would not have been obvious to modify the first element without improper hindsight analysis. 
Claim 7 is similar to claim 1 wherein the location of the first outlet is closer to a convergence point than the location of a second outlet and therefore the first outlet protrudes further than the second outlet.  The closest prior art is considered to be JP 2013-14338, supplied by the Applicant and referenced in the previous Office Action.  JP 2013-14338 discloses a first outlet that extends beyond a bottom surface of a second outlet; however, claim 7 has now been amended to require that the first element having a first outlet with a single opening.  JP 2013-14338 discloses three openings as the outlet and it would not have been obvious to modify the first outlet as a single outlet without improper hindsight analysis. 
Claim 16 requires that a tube of a first outlet, which forms a first internal liquid stream, protrudes out of a second outlet  The closest prior art is considered to be JP 2013-14338, supplied by the Applicant and referenced in the previous Office Action.  JP 2013-14338 discloses a tube of a first outlet that extends beyond a bottom surface of a second outlet; however, claim 16 has now been amended to require that the first outlet has a single opening.  JP 
Claim 21 was previously indicated as allowable.  Per the previous Office Action, claim 21 requires one or more apertures through the internal wall to selectively connect the first and second liquid chambers. The JP 2013-14338 reference discloses in ¶ [0006] that “the first ejection port is arranged on the downstream side in the ejection direction with respect to the second ejection port, the diluent discharged from the second ejection port is provided outside the second nozzle member along the outer periphery of the first tip portion. The first discharge port can be exposed to the diluting liquid flowing down. Therefore, with the beverage preparation nozzle of this configuration, it is possible to combine the undiluted solution with the diluting solution that flows down along the outer periphery of the first tip portion outside the first nozzle member and the second nozzle member to mix them. Therefore, while it is possible to suppress the adhesion and residue of the diluted beverage in the nozzle, it becomes difficult for droplets to occur, and it becomes difficult for air to be mixed into the diluted beverage, and the surroundings of the nozzle are less likely to become dirty, and the taste of the beverage is reduced.” It would not have been obvious to include aperture through the internal wall connecting the first and second liquid chambers since doing so would defeat suppression of adhesion and residue of the diluted beverage in the nozzle.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J. MELARAGNO whose telephone number is (571)270-7735. The examiner can normally be reached on Monday - Friday, 8 AM to 5 PM. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul Durand can be reached on 571-272-4459. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MICHAEL J. MELARAGNO/            Examiner, Art Unit 3754